        Case 1:20-cr-00108-TWT Document 11 Filed 04/29/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA,

              v.                             CRIMINAL ACTION NO.
                                             1:20-CR-00108-TWT-1
GERALD D. HARRIS,

              Defendant.


                                    ORDER

      Defendant Gerald D. Harris was scheduled to appear before the undersigned

for a Change of Plea hearing in the above-referenced criminal case on April 29,

2020. On April 28, 2020, counsel for the defendant notified the Court that the

defendant no longer wished to enter a plea. Accordingly,

      IT IS HEREBY ORDERED that this criminal case be referred to the duty

magistrate judge to ascertain the category of this case and to assign a magistrate

judge to handle pretrial matters.

             SO ORDERED, this 29 day of April, 2020.



                                          /s/ Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          UNITED STATES DISTRICT JUDGE
